287 F.2d 878
Milton J. HARRIS, Appellant,v.S. H. KRESS & CO., a/k/a S. H. Kress and Company, Appellee.
No. 18497.
United States Court of Appeals Fifth Circuit.
March 16, 1961.

Burton B. Loebl, Miami Beach, Fla., William A. Stern, II., Miami, Fla., for appellant.
Louis S. Bonsteel, Miami, Fla., Smathers, Thompson & Dyer, Miami, Fla., of counsel, for appellee, S. H. Kress & Co.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court is affirmed. The parties submitted motions for summary judgment based on an exchange of letters which the appellant contends constituted a contract engaging him as a broker at 5% commission to find a tenant for appellee's store property. We think it is clear that the correspondence amounted only to preliminary negotiations that did not ripen into a contract. This follows from the fact that appellant would be entitled to a commission only if he found a lessee who was ready, able and willing to execute a lease upon terms prescribed by appellee. The terms of such a lease were never agreed upon.